PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/430,606
Filing Date: 13 Feb 2017
Appellant(s): BOECK, Alexander



__________________
Heribert F. Muensterer (Registration No. 50417)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey US 20130094951.
Claim 2-10, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey US 20130094951 in view of Tanahashi et al. US 20120009071, hereinafter referred to as “Tanahashi”.
Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey US 20130094951 and Tanahashi et al. US 20120009071 as applied to claim 5 and 6 above, and further in view of Sirocky et al. US 5014917, hereinafter referred to as "Sirocky”.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey US 20130094951 and Tanahashi et al. US 20120009071 as applied to claim 13 above, and further in view of Ivakitch et al. US 9951639, hereinafter referred to as Ivakitch".

(2) Response to Argument
(A) Explanation of Application and Rejection
	Appellant discloses a casing arrangement as seen in figure 1. The arrangement has two wall (platform) elements that are attached to an outer casing and mounting structure. There is a carrier element that extends through a strut fairing element. The strut fairing element is connected to the two wall (platform) elements. Figure 2-4 shows how the casing elements are attached together. Figures 5-6 shows the CMC arrangement of the attachment. Figure 7 discloses the seal that is place between the strut elements and wall elements. 
	The examiner’s rejection that is argued consists of McCaffrey US 20130094951. Figure 3 and 4 is an embodiment that consists of a mid-turbine frame. This section is between a high pressure turbine and low pressure turbine. The area consists of inner turbine case 60 that connects to the bearing arrangement 38 and shaft 50. The inner turbine case then connects to an inner ring 92 that is shown in figure 2 but not labeled in figure 3 and 4. The inner ring is connected to the airfoil 90 which is then connected to the outer ring 94. The outer ring 94 is connected to outer casing 62. There is a support rod 66 that supports the structures. 

(B) Double Patenting Rejection
	Appellant claims that they will address the rejection once it is warranted and allowability has been reached.

(C) Rejection of claims 1 and 20
	Appellant argues (Page 9, par 3 - page 10, par 3) that the claim is pointed towards a turbine intermediate casing and McCaffrey’s mid turbine frame is not a part of a turbine because it does not comprise any blades (airfoils). Appellant then points out that McCaffrey’s has an airfoil 90 but is not a part of the mid turbine frame. It was then noted that the McCaffery reference is a three–spool gas turbine engine with another compressor and turbine in between the high pressure turbine section and a low pressure turbine section. 
Examiner respectfully disagrees with the appellant’s argument. The claim language does not give any other structure to where the turbine intermediate casing is located. The appellant argues the location but does not give a specific location of the casing in the claim itself. Under the broadest reasonable interpretation, a turbine intermediate casing is a turbine casing between two sections. In the case of McCaffrey, the mid turbine casing is between the high pressure turbine and a low pressure turbine as shown in figure 4 (mid turbine frame 36 is between high pressure turbine 54 and low pressure turbine 46). This would satisfy the interpretation the examiner made under BRI. The mid turbine frame of McCaffrey would still satisfy the appellant’s specification definition (Page 2, first paragraph of instant specification) of the pressure requirement of the turbine intermediate casing because McCaffrey’s frame would be at an intermediate pressure since it is between a high and low pressure turbine with an airfoil strut element 90. The area of McCaffrey’s frame or casing can be in any part of the turbine no matter the pressure (Par 21).
	Then appellant then argues (Page 11, par 1- par 2) that McCaffrey is not designed in such of a way that the outer exhaust casing is connected to the outer ring 
The examiner disagrees with this argument. The claim does not require hook like projections, but only that they are “being designed in such a way that they are connected”. The inner rings of McCaffrey are designed to be connected to the inner case at the forward and aft end of the platforms and the outer ring is designed to be connected to the outer case at the forward and aft end with screw connections and hook like connections. This can be seen in the annotated figure below. The connections call-outs in the annotated figure show hook connections along with screw connections that will connect the inner ring (92) to the inner casing (60) and the outer ring (94)  to the outer casing (62). This will secure the casings together in the frame.

    PNG
    media_image2.png
    521
    476
    media_image2.png
    Greyscale


The examiner respectfully disagrees and argues that the term encompasses is defined as “to form a circle about; encircle; surround.” (Dictionary.com) McCaffrey inner exhaust casing 60 surrounds on the outer side and has the bearing structure 38 attached to it. The bearing structure is attached to shaft 50. 

(D) Rejection of claims 2-10, 13, 14, 17, and 18
	Appellant does not argue the combination McCaffrey and Tanahashi and is relying on independent claim 1 being allowable.

(E) Rejection of claims 7, 8, 11, and 12
Appellant does not argue the combination McCaffrey, Tanahashi, and Sirocky and is relying on independent claim 1 being allowable.

(F) Rejection of claims 15 and 16
Appellant does not argue the combination McCaffrey, Tanahashi, and Ivakitch and is relying on independent claim 1 being allowable.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.